Citation Nr: 1815949	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of pneumonia, to include a weakened immune system, a staph infection, and a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that proceeding is of record.

In February 2017, the Board sought a Veterans Health Administration (VHA) advisory medical opinion from a pulmonologist, which was received in May 2017.  In October 2017, the Veteran was sent appropriate notice of the opinion, and was given 60 days to respond.  38 C.F.R. § 20.903.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2017 the Veteran submitted additional argument in response to the May 2017 VHA expert's opinion.  The Veteran specifically indicated that he did not waive AOJ consideration of the evidence submitted and requested that the Board remand the case to the AOJ for consideration of the new evidence in the first instance.  As such, a remand is required.  38 C.F.R. § 20.1304(c).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claim, with specific consideration of the May 2017 VHA expert's opinion and the December 2017 argument submitted by the Veteran in response.  If the benefit sought on appeal remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


